Citation Nr: 0519361	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee and 
leg disability, to include residuals of a fracture of the 
right tibia.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a lumbosacral 
strain.

4.  Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a right 
knee condition, a left knee condition, a bilateral ankle 
condition, and low back pain secondary to bilateral knee 
condition.  Thereafter the case was forwarded to the Board.  
In February 2000, the Board REMANDED the case to the RO for 
additional development.  However, as noted below, all of the 
purposes of that remand have not been met.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders." In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
view of the foregoing, this case must be REMANDED again to 
the RO.

This appeal is remanded to the RO  via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for residuals of 
injuries to his right knee, left knee, ankles, and back.  The 
relevant evidence and procedural history is summarized below.  

The service medical records show that in May 1961, the 
veteran suffered pain and swelling in his right knee.  A 
fracture of the right tibia was subsequently diagnosed.
His April 1962 separation examination included a normal 
clinical evaluation of the lower extremities, as well as the 
spine and musculoskeletal system.  On the veteran's medical 
history upon separation, he indicated that he had never 
experienced any swollen or painful joints; any bone, joint or 
other deformities; or a "trick" or locked knee.  He did not 
make any complaints of other alleged disabilities (left knee, 
ankles, and back).

In June 2000 the veteran began treatment for his back under a 
private clinician, Dr. C.  Dr. J also treated the veteran for 
pain in his low back, knees, and hip.  Treatment with Dr. J 
apparently began in July 2000.  In a correspondence dated in 
September 2000, Dr. J indicated that the veteran had been 
experiencing such multiple joint pain for years and that he 
has had a history of arthroscopy of both knees.  Dr. J 
diagnosed the veteran with lumbar degenerative disk disease 
and lumbar spondylosis.  He also noted that X-rays revealed 
"bone-on-bone" medial joint space narrowing in both knees.  
The diagnosis was osteoarthritis of both knees.  Dr. J did 
not address the etiology of the veteran's disabilities or 
opine as to whether they were linked to any incident in 
service.

In April 2003, the RO received a signed statement from Dr. C, 
wherein he stated that he had treated the veteran for 
approximately three years and was very familiar with his 
medical problems, which included severe bilateral 
osteoarthritis of his knees and ankles, and degenerative 
lumbar disc disease.  He opined, "After several discussions 
with [the veteran] regarding these problems, it is reasonable 
to conclude that these are ongoing chronic conditions that 
started during and resulted from his military service."  
While the statement from Dr. C appeared to support the 
veteran's claims, it was apparent that the opinion was based 
upon history obtained from the veteran many years after 
service rather than from a review of the relevant medical 
evidence in the claims file. 

The Board remanded the case for the following actions: 
obtaining additional medical records from Drs. C and J, and; 
for the RO to forward copies of the relevant medical records, 
to include the service medical records, to Dr. C, for his 
review and issuance of a statement addressing the etiology of 
the veteran's disabilities.  The RO was also asked to 
readjudicate the claims, with consideration of all of the 
evidence obtained since the July 2002 rating decision. 

In a statement submitted by the veteran in March 2005, he 
claimed that he was hospitalized twice during service while 
stationed in Europe.  In a separate statement he indicated 
that he was hospitalized in the Orthopedic Hospital Ward at 
Landstuhl, Germany, for over two months in the summer of 
1961, as a result of the right tibia fracture.  The veteran 
was allegedly diagnosed with osteomyelitis of the right tibia 
during that time.  

On October 2004, the veteran underwent a VA examination.  He 
reported that he was receiving social security disability 
benefits for his knee and back conditions.  With respect to 
the in-service injury, the veteran related an incident during 
which he was diagnosed with a stress fracture after marching, 
and was treated with rest.  He denied any further medical 
attention to his knee following discharge from service and 
until over 20 years after discharge. In 1984, he injured his 
left knee at home.  In 1985 he injured his right knee in a 
work-related incident.  Both injuries required arthroscopy of 
the knees.  The veteran described experiencing ongoing pain 
in the knees after these post-service injuries. 

During the examination, the veteran indicated that he had no 
problems with his back during service and that he did not 
know why his back condition was being discussed with regard 
to a claim for service connection.  Similarly, the veteran 
related that any bilateral ankle pain did not begin during 
service, and that he did not know the reason why his ankles 
were at issue for service connection.  The examiner concluded 
that there was insufficient evidence to suggest that there 
was a contribution or connection between the veteran's 
current disabilities and his time in service.  

Thereafter, the veteran submitted a statement wherein he 
contended that his right knee, his left knee disability, 
lumbosacral strain and bilateral ankle disability, were 
service connected.  

The veteran also submitted correspondence from Dr. C 
(unsigned and undated) that echoed his prior April 2003 
statement.  Dr. C failed to indicate that he had reviewed the 
veteran's medical records, to include the service medical 
records, in preparation of said statement.  He did not 
provide a rationale for any opinions expressed therein.  
However, there is no indication in the file that pursuant to 
the January 2004 remand, the RO forwarded the veteran's 
medical records to Dr. C for review and issuance of a medical 
opinion regarding the veteran's disabilities.  

There are several reasons why this case must be remanded to 
the RO for further development.  First, the veteran has 
claimed in-service hospital treatment and there is no 
indication that the RO made a sufficient effort to obtain the 
putative medical evidence.  These treatment records must be 
secured.  See 38 C.F.R. § 3.159(c)(2).

Second, it is not clear whether the RO sent copies of the 
relevant medical records in the claims file to Dr. C for an 
addendum to his earlier opinion.  The  RO must clarify 
whether such records were sent and, if this is not the case, 
then the RO must do so.  Stegall, supra.    

Third, due to the fact that the October 2004 VA examination 
report revealed that the veteran was receiving Social 
Security Disability Income (SSDI) for two of the disabilities 
for which he is claiming service connection, there is a 
possibility that the Social Security Administration (SSA) may 
have relevant medical records.  The United States Court of 
Appeals for Veterans Claims (Court) has emphasized the need 
to obtain and consider SSA medical records.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992). Further, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request the veteran's SSA medical records, along with 
in-service hospital records.

The RO must also assure compliance with the applicable 
requirements of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2004).  


Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2004).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for a right knee and leg 
disability, to include residuals of a 
fracture of the right tibia; a left knee 
disability,  a lumbosacral strain, and a 
bilateral ankle disability, of the impact 
of the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran that may be available, to 
include all in-service hospital records 
from 1961, in particular, any hospital 
records from the Orthopedic Hospital Ward 
at Landstuhl, Germany.  All efforts to 
obtain these records should be fully 
documented.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  The RO should request the veteran's 
medical records from the veteran's SSDI 
file maintained at the district office of 
the SSA.  All efforts to obtain these 
records should be fully documented, and 
the SSA should provide a negative response 
if records are not available.

4.  The RO should indicate whether a copy 
of the medical records in the file was 
forwarded to Dr. C, for his review and the 
issuance of an opinion regarding the 
veteran's disabilities.  If the RO has not 
already done so, the RO should send copies 
of the relevant medical records, to 
include the service medical records, to 
Dr. C, and following a review of those 
records, the clinician should opine 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
higher likelihood) that any right leg or 
knee, left knee, low back, or ankle 
disability that may currently be present 
began during or is related to any incident 
of service.  If it is determined that a 
current right leg or knee disability is 
linked to service, Dr. C should opine 
whether it is at least as likely as not 
that it has caused or aggravated 
(worsening of underlying condition versus 
a temporary flare-up of symptoms) any left 
knee, low back or ankle disability that 
may be currently present. The clinician 
should be asked to provide a rationale for 
any opinion expressed. 

Dr. C is also requested to indicate that 
he reviewed the veteran's medical records, 
to include the service medical records.  
He is also asked to provide a rationale 
for any opinion expressed.

5.  Once all available pertinent records 
have been received, to include any in-
service hospital records that may be 
available, and the SSDI file, the RO 
should send the claims file to the 
examiner who evaluated the veteran in 
October 2004, for the purpose of 
obtaining an addendum to that 
examination report.  Specifically, after 
reviewing the relevant medical evidence 
in the claims file, the clinician is 
requested to opine whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or higher 
likelihood) that any right leg or knee, 
left knee, low back, or ankle disability 
that may currently be present began 
during or is related to any incident of 
service.  If it is determined that a 
current right leg or knee disability is 
linked to service, the clinician should 
opine whether it is at least as likely 
as not that it has caused or aggravated 
(worsening of underlying condition 
versus a temporary flare-up of symptoms) 
any left knee, low back or ankle 
disability that may be currently 
present.  The examiner should be asked 
to provide a rationale for any opinion 
expressed.

6.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claims.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to service connection for 
right knee, left knee, back and bilateral 
ankle disabilities, to include the issues 
of secondary service connection for left 
knee, back and bilateral ankle 
disabilities, with consideration of all 
of the evidence obtained since the 
Supplemental Statement of the Case (SSOC) 
issued in February 2005.

7.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a SSOC, which includes a summary 
of all of the evidence added to the 
record since the February 2005 SSOC, any 
additional applicable law and 
regulations, and all relevant action 
taken on the claims.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


